Exhibit FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S NAMES THOMAS L. MILLNER CHIEF EXECUTIVE OFFICER AND PRESIDENT SIDNEY, Neb. (March 16, 2009) – Cabela’s Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing and outdoor gear, announced today its Board of Directors has elected Thomas L. “Tommy” Millner to serve as Cabela’s Chief Executive Officer and President, and a member of the Board, effective April 6, 2009.Millner, formerly Chief Executive Officer of Freedom Group, Inc., the parent company of Remington Arms Company, Inc., will succeed Dennis Highby who will assume the position of a Vice Chairman of the Board. Millner, 55, worked for Remington for 15 years, the past 10 as Chief Executive Officer.
